MEMORANDUM OPINION
BUSSEY, Judge.
Edward Glantz was charged in the District Court of Woodward County with Operating and Conducting a Gambling Game conjointly with one Margaret Abbott. They were tried by a jury, found guilty, fined $1,000.00 each and sentenced to Five Years each, in the State Penitentiary at McAlester. From that judgment and sentence, Edward Glantz appeals to this Court.
The co-defendant, Margaret Abbott, also appealed her conviction to this Court and the questions presented for review on that appeal are essentially the same as those assigned as error by Edward Glantz.
We are of the opinion that the ruling in Abbott v. State, Okl.Cr.App., 434 P.2d 957, is controlling in the instant case and for the reasons stated therein, the judgment and sentence appealed from is affirmed.
NIX, P. J., and BRETT, J., concur.